DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16867222 has claims 1-26 pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claim 11 is objected to because of the following informalities: The claim has a grammar mistake the following limitation “the time domain position of the second time domain resource unit is determined further based on the time domain position of the third time domain resource unit,” Please change the comma at the end of the claim to a period. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-19 of U.S. Patent No. 10674506. Although the claims at issue are not identical, they are not patentably distinct from each other because both patent and instant application disclose configuration of resources to the UE from the base station. 
However, Independent claims 1, 8, 15, 20 and 25-26 the instant application fails to disclose determining a time domain position of a second time domain resource unit based on the time domain position of the first time domain resource unit.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 5-9, 12-15, 17-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2013/0286902 A1; hereinafter Chen) in view of Choi et al. (Pub. No. US 2012/0314627 A1; hereinafter Choi).
Regarding claims 1, 8 and 25, Chen discloses a communication apparatus, comprising a processor and a memory,  the memory configured to store a program, (See ¶0079, controller/processor 380 that controls the various components and executes any software or firmware in memory 382 that is used to operate the functionality) and the processor configured to invoke the program in the memory to execute operations, the operations (See ¶0079, controller/processor 380 that controls the various components and executes any software or firmware in memory 382 that is used to operate the functionality) comprising: determining a time domain position and a resource unit type of a first time domain resource unit based on first configuration information, (2013/0286902-See ¶0063, a first configuration is determined by a UE for use with a first special subframe of a radio transmission in a frame. For example, with reference to FIG. 6A, subframe #1 of radio frame transmission 500 includes a first configuration for the first special subframe. A UE may receive an indication of the various frame configurations used in a cell from the serving cell.) wherein the first configuration information comprises information used to indicate the resource unit type of the first time domain resource unit; (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1).)receiving second configuration information from a network-side device, (See ¶0064, A different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame.)and determining a resource unit type of a second time domain resource unit based on the second configuration information, (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1); See ¶0064, A different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame.) wherein the second configuration information comprises information used to indicate the resource unit type of the second time domain resource unit; (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1); See ¶0064, A different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame.) wherein both the time domain position of the first time domain resource unit and a time domain position of the second time domain resource unit are within a preset time period, (See ¶0063, subframe #1 of radio frame transmission 500 includes a first configuration for the first special subframe. A UE may receive an indication of the various frame configurations used in a cell from the serving cell; See ¶0064, different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame; interpreted the first subframe and second subframe is in the same frame (corresponding to preset time period)) and the time domain position of the second time domain resource unit is at a time domain position which is different from the time domain position of the first time domain resource unit and is within the preset time period. (Figure 6b, subframe 1 configuration 2 frame t and subframe 6 configuration 2 in frame t are different time domain position; interpreted the configured subframes are in different time domain positions in the same frame (corresponding to time period))
	However, Chen fails to disclose configuration information comprises information used to indicate the time domain position
	Choi disclose configuration information comprises information used to indicate the time domain position (2012/0314627 a1-See ¶0013, an uplink indicator indicates a specific location of a subframe to which a radio resource for a specific user equipment is allocated; Figure 5, shows each subframe is transmitted or received in a specific time in the time domain position)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the configuration information about subframes from the base station to include the indicating the specific location of the subframe in the frame. The motivation to combine is data can be efficiently transmitted by using an uplink indicator which indicates a specific location of a subframe (Abstract).
Regarding claims 2 and 9,  Chen discloses determining the time domain position of the second time domain resource unit based on the time domain position of the first time domain resource unit. (2012/0314627; See ¶0083-0084, The configuration of the radio frame means whether each of a plurality of subframe included in the radio frame will be allocated for uplink transmission or for downlink transmission; BS transmits the configuration of the radio frame to a UE (step S210). The configuration of the radio frame may be selected from Table 1 above. The configuration can be transmitted on a broadcast channel; interpreted that the second subframe can be determined after the first subframe from the configuration of the radio frame)
Regarding claims 5, 12, 17 and 22 Chen discloses the resource unit types of the first and the second time domain resource units comprise at least one of the following resource unit types: a full-uplink time domain resource unit, (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1).) a full-downlink time domain resource unit, (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1).) a partial-uplink time domain resource unit, a partial-downlink time domain resource unit, or a combined time domain resource unit.
Regarding claims 6 and 13, Chen discloses receiving the second configuration information from the network-side device (See ¶0064, UE receives an indication, whether through broadcast or unicast, of the different configuration to apply to the second subframe within the same transmission frame) comprises: receiving the second configuration information on a control channel (See ¶0041, may send the PDCCH in a unicast manner to specific UEs)
However, Chen fails to discloses the configuration corresponding to a part of a plurality of second time domain resource units, wherein the second configuration information is used to indicate resource unit types of the part of the plurality of second time domain resource units.
Choi discloses the configuration corresponding to a part of a plurality of second time domain resource units, (See ¶0062, a plurality of consecutive target-subframes is used for uplink for a specific UE, the uplink indicator can be configured as follows) wherein the second configuration information is used to indicate resource unit types of the part of the plurality of second time domain resource units.(See ¶0062, a plurality of consecutive target-subframes is used for uplink for a specific UE, the uplink indicator can be configured as follows)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the configuration information about subframes from the base station to include the indicating the specific location of the subframe in the frame. The motivation to 
Regarding claims 7, 14, 19 and 24 Chen discloses the first and the second time domain resource units comprise one of the following time domain resource units: a subframe, a subframe set, a timeslot, a timeslot set, a time domain symbol, or a time domain symbol set. (See ¶0063, a first configuration is determined by a UE for use with a first special subframe of a radio transmission in a frame; See ¶0064, different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame; interpreted the first subframe and second subframe is in the same frame (corresponding to preset time period); interpreted the first and second subframe is a set in the same frame)
Regarding claims 15, 20 and 26, Chen disclose a communication apparatus, comprising a processor and a memory, (See ¶0082, The eNB 110 includes controller/processor 340 that controls the various components and executes any software or firmware in memory 342 that is used to operate the functionality and features of eNB 110) the memory configured to store a program, (See ¶0082, The eNB 110 includes controller/processor 340 that controls the various components and executes any software or firmware in memory 342 that is used to operate the functionality and features of eNB 110) and the processor configured to invoke the program in the memory to execute operations, (See ¶0082, The eNB 110 includes controller/processor 340 that controls the various components and executes any software or firmware in memory 342 that is used to operate the functionality and features of eNB 110) the operations comprising: determining first configuration information that comprises information used to indicate a resource unit type of a first time domain resource unit; (2013/0286902-See ¶0063, a first configuration is determined by a UE for use with a first special subframe of a radio transmission in a frame. For example, with reference to FIG. 6A, subframe #1 of radio frame transmission 500 includes a first configuration for the first special subframe. A UE may receive an indication of the various frame configurations used in a cell from the serving cell.) sending second configuration information to a terminal, wherein the second configuration information comprises information used to indicate a resource unit type of a second time domain resource unit; (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1); See ¶0064, A different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame.) wherein the time domain position of the first time domain resource unit and a time domain position of the second time domain resource unit are within a preset time period, (Figure 6b, subframe 1 configuration 2 frame t and subframe 6 configuration 2 in frame t are different time domain position; interpreted the configured subframes are in different time domain positions in the same frame (corresponding to time period))  and the time domain position of the second time domain resource unit is at a time domain position which is different from the time domain position of the first time domain resource unit. (Figure 6b, subframe 1 configuration 2 frame t and subframe 6 configuration 2 in frame t are different time domain position; interpreted the configured subframes are in different time domain positions in the same frame (corresponding to time period))
	However, Chen fails to disclose configuration information comprises information used to indicate the time domain position
	Choi disclose configuration information comprises information used to indicate the time domain position (2012/0314627 a1-See ¶0013, an uplink indicator indicates a specific location of a subframe to which a radio resource for a specific user equipment is allocated; Figure 5, shows each subframe is transmitted or received in a specific time in the time domain position)

Regarding claims 18 and 23, Choi disclose sending the second configuration information to the terminal  (See ¶0064, UE receives an indication, whether through broadcast or unicast, of the different configuration to apply to the second subframe within the same transmission frame) comprises: sending the second configuration information  (See ¶0064, UE receives an indication, whether through broadcast or unicast, of the different configuration to apply to the second subframe within the same transmission frame) on a control channel (See ¶0041, may send the PDCCH in a unicast manner to specific UEs) corresponding to the second time domain resource unit. (See ¶0064, UE receives an indication, whether through broadcast or unicast, of the different configuration to apply to the second subframe within the same transmission frame)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (Pub. No. US 2018/0049164 A1)- the steps of receiving control information carried by the physical downlink channel, the control information including a time interval indication, and determining information of uplink resource associated with a user equipment (UE) or a starting subframe of the scheduling window based on the time interval indication and an ending subframe of the physical downlink channel. The present invention provides a time domain resource allocation method based on a scheduling window to facilitate the flexible allocation of time domain resources for a plurality of UEs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Tejis Daya/Primary Examiner, Art Unit 2472